



COURT OF APPEAL FOR ONTARIO

CITATION: AVIS Industrial Corporation v. Gravelle, 2019 ONCA
    172

DATE: 20190305

DOCKET: C65770

Tulloch, Brown and Miller JJ.A.

BETWEEN

AVIS Industrial Corporation

Respondent (Applicant)

and

Gordon R. Gravelle

Appellant (Respondent)

Gordon Gravelle, in person

Derek Zulianello, for the respondent

Heard and released orally: March 1, 2019

On appeal from the
    order of Justice W. Danial Newton of the Superior Court of Justice, dated July
    11, 2018.

REASONS FOR DECISION

[1]	The appellant, Gordon Gravelle, appeals from the order dated July 11, 2018 of Newton J. made pursuant to s. 140 of the Courts of Justice Act, R.S.O. 1990, c. C.43 that prohibits Mr. Gravelle, and any company he controls, from instituting or continuing any proceedings in any court except by leave of a judge of the Superior Court of Justice. Mr. Gravelle advances both substantive and procedural grounds of appeal.

[2]	In terms of procedure, he submits the application judge denied him natural justice by not allowing him to give viva voce evidence, call witnesses on the application or convert the application into an action. We are not persuaded by these submissions. A proceeding under s. 140 of the Courts of Justice Act is by way of application, on a written record. Mr. Gravelle has not identified any distinctive aspect of this s. 140 application that would require a departure from that general procedure.

[3]	Mr. Gravelle makes a general argument that the application judge erred in law. We see no such error. The application judge identified and applied the correct legal principles. We see no palpable and overriding error in his factual conclusions.

[4]	The appeal is dismissed and the request for leave to appeal costs is denied.

[5]	Mr. Gravelle shall pay the respondent its costs of the appeal on a partial indemnity scale fixed in the amount of $10,398.30, inclusive of disbursements and H.S.T.

M. Tulloch J.A.

David Brown J.A.

B.W. Miller J.A.


